No. WR-75,795-04


\                                In The
                      Court of Criminal Appeals
                            Austin, Texas               COURT OFCRIMINAL APPEALS

                                                             JAN 2 3 2015
Ex Parte                             §
     Randolph Lee Nobles             §       The State ofAggft&gosta,Clerk
           vs.                       §




                    From Appeal No. WR-75,795-04
                   Trial Cause No.       10-03-048-CRW-D
                            Wilson County


                 Motion for Extension of Time to File
                  Petition for Discretionary Review


To The Honorable Judges of the Court of Criminal Appeals:

     Comes now, Randolph Lee Nobles, Petitioner, and files this
Motion for an Extension of 25 days in which to file a Petition
for Discretionary Review. In support of this motion, Appellant
shows the Court the following:

                                  I.

     The Petitioner was convicted in the 218th District Court at
Wilson County, Texas, of the offense of Arson in Cause No.
10-03-00048-CRW-D, styled State of Texas vs. Randolph Lee Nobles.
The Petitioner appealed to the Court of Appeals, 4th Supreme
Judicial District. The case was affirmed on December 17, 2014.

                                  II.

     The present deadline for filing the Petition for Discretion-


                                  1.
ary Review is January 17, 2015. Petitioner timely requested an
extension of time prior to this request on January 5, 2015, but
was rejected for not being presented in proper form. Petitioner
is illiterate and amends this Motion for Extension of Time and
resubmits it. Petitioner prays the Court will accept it even
though it is now untimely. Petition for Discretionary Review has
already been sent to the Court as of January 21, 2015. Petitioner
had requested extension to January 31, 2015, and now requests
subsequent amended Motion for Extension of Time to File Petition
for Discretionary Review be until February 10, 2015, since the
Petition has been sent and may be returned prior to this motion
being granted.


                             Prayer
     Wherefore, Petitioner prays this Court grant this motion and
extend the deadline for filing the Petition for Discretionary
Review in Case No. WR-75,795-04 to February 10, 2015.



                                Randolph Lee/ftobles
                                Petitioner, Pro Se
                                TDCJ-ID No.   01686000



                     Certificate of Service
     I certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for
Discretionary Review has been forwarded by U. S. Mail, postage
paid, First Class, to the Attorney for State, Rena Pena, at
1327 3rd St, Floresville, Texas 78114, on this the       22   day of
January, 2015.


                                                       'lA^
                                Randolph Lee Nobles
                                Petitioner, Pro Se
                                TDCJ-ID No.   01686000




                               2.
                            Certification

     I, Randolph Lee Nobles, TDCJ-ID No. 01686000, being presently
incarcerated in the Sanders Estes Unit of TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, Private Facility, in Johnson County, Texas,
verify and declare under penalty of perjury that the foregoing
statements are true and correct to the best of my knowledge and
belief .
     Executed on this the    22   day of January, 2015.




                                   Randolph Lee Nobles
                                   Petitioner, Pro Se
                                   TDCJ-ID N6.   01686000